Citation Nr: 0501861	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.  He was awarded two Purple Hearts and a 
Vietnam Service Medal.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision dated in May 2003 and June 2003 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in Los Angeles, California.  A May 2003 rating decision 
assigned a 30 percent rating to the post traumatic stress 
disorder (PTSD).  The May 2003 rating decision and a June 
2003 rating decision denied entitlement to an increased 
rating for hypertension.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
the hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  38 U.S.C. § 5103A(b)(1), (2) (West 2002).

At the August 2004 Board hearing, the veteran testified that 
he attended a VA PTSD program at the West Los Angeles VA 
Medical Center.  The veteran stated that his PTSD had 
worsened, and that his physician had increased his 
medication.  

The veteran also testified that he received treatment for 
hypertension at Kaiser.  He stated that his physician told 
him that his hypertension had also worsened.  The claims file 
includes records from Kaiser dated from February 1998 to 
November 2003 and records from a VA clinic in Lancaster, 
California, dated in September 2002.  The Board is obligated 
to seek records of the veteran's treatment for PTSD from the 
West Los Angeles Medical Center, from 2001 to present, and 
the records of treatment for hypertension from Kaiser since 
November 2003.  38 U.S.C.A. § 5103A(b)(1)(a) (West 2002).  

The veteran further testified that he was awarded Social 
Security disability benefits.  Records of his Social Security 
claim and any decision made are not associated with the 
claims folder.  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992). 

As noted above, the veteran testified that his PTSD and 
hypertension had worsened.  VA is obligated to afford a new 
examination when the record, including a veteran's hearing 
testimony, indicates that a disability has worsened.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Accordingly, this case is remanded for the following action:

1.  The AMC or RO should obtain records 
of the veteran's VA treatment records 
showing treatment for PTSD from the West 
Los Angeles and Sepulveda medical 
facilities dated from 2001 to present, 
and the treatment records showing 
treatment of hypertension from Kaiser 
dated from November 2003.  

2.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of the hypertension.  The 
veteran's VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should report the current blood pressure 
reading.  

4.  The veteran should be afforded VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report the veteran's 
PTSD symptoms.  The examiner should 
indicate whether PTSD causes occupational 
and social impairment, with deficiencies 
in most of the following areas:work, 
school, family relations, judgment, 
thinking, or mood; or total occupational 
and social impairment. 

The examiner should identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's service-connected PTSD. 

The examiner should also provide a GAF 
score in accordance with DSM-IV.

5.  The AMC or RO should then 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


